TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 20, 2014



                                   NO. 03-13-00204-CV


    Mary Smith and Jason Smith d/b/a Upscale Child Development Center, Appellants

                                              v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on February 20, 2013. Having

reviewed the record, the Court holds that Mary Smith d/b/a Upscale Child Development Center

has not prosecuted her appeal and that the appeal is therefore subject to dismissal. The Court

dismisses the appeal for want of prosecution.      Because Jason Smith d/b/a Upscale Child

Development Center did not perfect an appeal, the appeal is also dismissed as to him. The

appellant, Mary Smith, shall pay all costs relating to this appeal, both in this Court and the

court below.